19-11608-mew            Doc 48       Filed 05/22/19      Entered 05/22/19 23:27:11                 Main Document
                                                        Pg 1 of 5


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                     )
     In re:                                                          )    Chapter 11
                                                                     )
     HOLLANDER SLEEP PRODUCTS, LLC, et al.,1                         )    Case No. 19-11608 (MEW)
                                                                     )
                                        Debtors.                     )    (Jointly Administered)
                                                                     )
                                                                     )    Re: Docket No. 5

  INTERIM ORDER (I) AUTHORIZING THE DEBTORS TO (A) PAY PREPETITION
 EMPLOYEE WAGES, SALARIES, OTHER COMPENSATION, AND REIMBURSABLE
  EMPLOYEE EXPENSES AND (B) CONTINUE EMPLOYEE BENEFITS PROGRAMS
                  AND (II) GRANTING RELATED RELIEF

              Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

 (collectively, the “Debtors”) for entry of an interim order (this “Interim Order”), (a) authorizing

 the Debtors to (i) pay certain prepetition employee wages, salaries, other compensation, and

 reimbursable employee expenses, and (ii) continue employee benefits programs in the ordinary

 course, including payment of certain prepetition obligations related thereto, (b) scheduling a final

 hearing to consider approval of the Motion on a final basis, and (c) granting related relief, all as

 more fully set forth in the Motion; and upon the First Day Declaration; and this Court having

 jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing

 Order of Reference from the United States District Court for the Southern District of New York,

 dated January 31, 2012; and this Court having found that venue of this proceeding and the Motion

 in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that


 1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, are: Dream II Holdings, LLC (7915); Hollander Home Fashions Holdings, LLC (2063); Hollander Sleep
       Products, LLC (2143); Pacific Coast Feather, LLC (1445); Hollander Sleep Products Kentucky, LLC (4119);
       Pacific Coast Feather Cushion, LLC (3119); and Hollander Sleep Products Canada Limited (3477). The location
       of the Debtors’ service address is: 901 Yamato Road, Suite 250, Boca Raton, Florida 33431.
 2
       Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.



 KE 61834871
19-11608-mew        Doc 48    Filed 05/22/19    Entered 05/22/19 23:27:11         Main Document
                                               Pg 2 of 5


 the Debtors’ notice of the Motion and opportunity for a hearing on the Motion were appropriate

 under the circumstances and no other notice need be provided; and this Court having reviewed the

 Motion and having heard the statements in support of the relief requested therein at a hearing

 before this Court (the “Hearing”); and this Court having determined that the legal and factual bases

 set forth in the Motion and at the Hearing establish just cause for the relief granted herein; and

 upon all of the proceedings had before this Court; and after due deliberation and sufficient cause

 appearing therefor, it is HEREBY ORDERED THAT:

         1.     The Motion is granted on an interim basis as set forth herein.

         2.     The final hearing (the “Final Hearing”) on the Motion shall be held on

 June 13, 2019, at 11:00 a.m., prevailing Eastern Time. Any objections or responses to entry of

 a final order on the Motion must be filed with the Court on or before 4:00 p.m., prevailing Eastern

 Time, on June 6, 2019.

         3.     The Debtors are authorized, but not directed, to continue and/or modify, change, or

 discontinue the Employee Compensation and Benefits Programs all in accordance with historical

 practice and to honor and pay, in the ordinary course and in accordance with the Debtors’

 prepetition policies and prepetition practices, any obligations on account of the Employee

 Compensation and Benefits Programs, irrespective of whether such obligations arose prepetition

 or postpetition.

         4.     Nothing herein shall be deemed to authorize the payment of any prepetition

 amounts above the statutory cap imposed by section 507(a)(4) of the Bankruptcy Code with respect

 to prepetition amounts owed on account of the Employee Compensation and Benefits Programs,

 except upon further order of this Court.




                                                  2
 KE 61834871
19-11608-mew       Doc 48     Filed 05/22/19    Entered 05/22/19 23:27:11           Main Document
                                               Pg 3 of 5


         5.     Nothing in this Interim Order authorizes the Debtors to accelerate any payments

 not otherwise due prior to the date of the Final Hearing, including, for the avoidance of doubt,

 payments on account of insurance programs.

         6.     Nothing herein shall be deemed to authorize the payment of any amounts which

 violates or implicates section 503(c) of the Bankruptcy Code, provided that nothing herein shall

 prejudice the Debtors’ ability to seek approval of relief pursuant to section 503(c) of the

 Bankruptcy Code at a later time.

         7.     Pursuant to section 362(d) of the Bankruptcy Code, (a) Employees are authorized

 to proceed with their workers’ compensation claims in the appropriate judicial or administrative

 forum under the Workers’ Compensation Program, and the Debtors are authorized to pay all

 prepetition amounts relating thereto in the ordinary course of business and (b) the notice

 requirements pursuant to Bankruptcy Rule 4001(d) with respect to clause (a) are waived.

 This modification of the automatic stay pertains solely to claims under the Workers’ Compensation

 Program and any such claims must be pursued in accordance with the applicable Workers’

 Compensation Program. Payment on account of any recoveries obtained in connection with a

 claim brought pursuant to this paragraph is limited to the terms and conditions of the applicable

 Workers’ Compensation Program, including with regard to any policy limits or caps.

         8.     Notwithstanding the relief granted in this Interim Order and any actions taken

 pursuant to such relief, nothing in this Interim Order shall be deemed: (a) an admission as to the

 validity of any prepetition claim against a Debtor entity; (b) a waiver of the Debtors’ or any other

 party in interest’s right to dispute any prepetition claim on any grounds; (c) a promise or

 requirement to pay any prepetition claim; (d) an implication or admission that any particular claim

 is of a type specified or defined in this Interim Order or the Motion or a finding that any particular



                                                   3
 KE 61834871
19-11608-mew       Doc 48      Filed 05/22/19    Entered 05/22/19 23:27:11          Main Document
                                                Pg 4 of 5


 claim is an administrative expense or other priority claim; (e) a request or authorization to assume

 any prepetition agreement, contract, or lease pursuant to section 365 of the Bankruptcy Code;

 (f) a waiver or limitation of the rights of any party in interest under the Bankruptcy Code or any

 other applicable law; or (g) a concession by the Debtors that any liens (contractual, common law,

 statutory, or otherwise) satisfied pursuant to the Motion are valid, and the rights of all parties in

 interest are expressly reserved to contest the extent, validity, or perfection or seek avoidance of all

 such liens.

         9.     The banks and financial institutions on which checks were drawn or electronic

 payment requests made in payment of the prepetition obligations approved herein are authorized

 to receive, process, honor, and pay all such checks and electronic payment requests when presented

 for payment, whether such checks or other requests were submitted prior to, or after, the Petition

 Date, provided that sufficient funds are on deposit and standing in the Debtors’ credit in the

 applicable bank accounts to cover such payments, and all such banks and financial institutions are

 authorized to rely on the Debtors’ designation of any particular check or electronic payment

 request as approved by this Interim Order without any duty of further inquiry and without liability

 for following the Debtors’ instructions.

         10.    The Debtors are authorized to issue postpetition checks, or to effect postpetition

 fund transfer requests, in replacement of any checks or fund transfer requests that are dishonored

 as a consequence of these chapter 11 cases with respect to prepetition amounts owed in connection

 with the relief granted herein.

         11.    Notwithstanding the relief granted in this Interim Order, any payment made by the

 Debtors pursuant to the authority granted herein shall be subject to and in compliance with any

 orders entered by the Court approving the Debtors’ entry into any postpetition



                                                   4
 KE 61834871
19-11608-mew       Doc 48    Filed 05/22/19    Entered 05/22/19 23:27:11         Main Document
                                              Pg 5 of 5


 debtor-in-possession financing facility and any budget in connection therewith and/or authorizing

 the Debtors’ use of cash collateral and any budget in connection therewith.

         12.    The contents of the Motion satisfy the requirements of Bankruptcy Rule 6003(b).

         13.    Notice of the Motion as provided therein shall be deemed good and sufficient notice

 of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Local Rules are satisfied

 by such notice.

         14.    Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Interim

 Order are immediately effective and enforceable upon its entry.

         15.    The Debtors are authorized to take all actions necessary to effectuate the relief

 granted in this Interim Order in accordance with the Motion.

         16.    The Court retains exclusive jurisdiction with respect to all matters arising from or

 related to the implementation, interpretation, and enforcement of this Interim Order.

  New York, New York
  Dated: May 22, 2019
                                                     s/Michael E. Wiles
                                                     THE HONORABLE MICHAEL E. WILES
                                                     UNITED STATES BANKRUPTCY JUDGE




                                                 5
 KE 61834871
